Motion by respondent to dismiss the proceeding on the ground that the issues have become academic in that his term of office has expired and he no longer holds the judicial position in question. Motion denied. However, on the court’s own motion, the instant removal proceeding is hereby closed. This court ordered *839a hearing upon stated charges preferred against respondent following an investigation and report conducted pursuant to a prior order. Because of the expiration of respondent’s term of judicial office, a continuation of this removal proceeding and a disposition thereof on the merits would serve no constructive purpose. Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.